Citation Nr: 9900756	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-31 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970 and from April 1977 to January 1980.  This 
appeal arises from a June 1992 rating decision of the 
Atlanta, Georgia, Regional Office (RO).  In this decision, 
the RO determined that the veteran had failed to submit the 
requisite new and material evidence needed to reopen his 
claim for service connection for post-traumatic stress 
disorder (PTSD).  The veteran appealed this determination.  

In his substantive appeal (VA Form 9) of early September 
1993, the veteran requested a hearing before a traveling 
member of the Board of Veterans Appeals (Board).  
Approximately two weeks later, he withdrew this request in a 
VA Form 9.

After the veterans relocation to South Carolina, his claims 
file was transferred in March 1993 to the Columbia, South 
Carolina, RO.  In a decision of July 1994, that ROs hearing 
officer determined that the veteran had submitted the 
requisite new and material evidence needed to reopen a claim 
for service connection for PTSD.  The issue of service 
connection was referred to the ROs rating board for 
adjudication.  By rating decision of February 1995, the RO 
denied service connection for PTSD on the merits of the 
claim.  The veteran continued his appeal.

The Board remanded this claim in June 1996 in order to 
develop the veterans Social Security Administration (SSA), 
medical, and military records.  The case has now returned for 
final appellate consideration.

The undersigned notes that the veteran has appointed, in a 
rather confusing manner, multiple accredited representatives 
in recent years.  This matter is discussed further in the 
analysis and remand sections of this decision.

In a written statement received in August 1997, the veteran 
filed a claim for service connection for a bilateral knee 
disability and a prostate disorder.  He also requested that 
his claims for service connection for a back disability and a 
skin disorder be reopened.  The undersigned finds that these 
issues are not currently before the Board and that they are 
not inextricably intertwined with the issue on appeal.  
Therefore, these matters are referred to the RO for 
appropriate action.


CONTENTION OF APPELLANT ON APPEAL

The veteran contends, in effect, that he currently has PTSD 
that was incurred as a result of his military service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence warrants the 
grant of service connection for PTSD.


FINDINGS OF FACT

1.  The veteran experienced combat stressors that included 
being thrown from a guard tower due to a mortar explosion, 
threats from incoming ordinance, witnessing enemy dead, and 
sniper attacks while repairing communication cable in the 
field.

2.  The veteran has been diagnosed by competent medical 
professionals with PTSD based on his verified stressors.


CONCLUSION OF LAW

The veterans PTSD was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.  

The veteran was given a comprehensive medical examination 
upon his entrance into active service in September 1967.  On 
his medical history form, the veteran denied any history of 
frequent trouble sleeping, terrifying nightmares, depression, 
excessive worry, or nervous trouble.  His psychiatric 
evaluation was normal.  The veterans service medical records 
dated from September 1967 to September 1970 do not report any 
treatment or diagnosis of a psychiatric disorder.  He was 
given a separation examination in early September 1970.  
However, an evaluation of the veterans psychiatric status 
was not given.  

In April 1977, the veteran was given an entrance examination 
for reenlistment into active service.  On his medical history 
form, he denied any history of frequent trouble sleeping, 
depression, excessive worry, or nervous trouble.  His 
psychiatric evaluation was normal.  There is no record of 
treatment or diagnosis of a psychiatric disorder during the 
veterans second period of active service.  He was afforded a 
separation examination in January 1980.  His psychiatric 
evaluation was determined to be normal.  

The veteran was given a comprehensive medical examination by 
a reserve component in February 1982.  He completed a medical 
history form on which he denied any previous treatment for a 
mental condition.  On a separate medical history form, the 
veteran claimed that he did not have frequent trouble 
sleeping, depression, excessive worry, or nervous trouble.  
The veterans psychiatric evaluation was normal.  A separate 
reserve component gave the veteran a comprehensive medical 
examination in April 1982.  The veteran again completed a 
medical history form in which he denied any history of 
frequent trouble sleeping, depression, excessive worry, or 
nervous trouble.  His psychiatric evaluation was found to be 
normal.  

A review of the veterans service personnel records indicates 
that he served in Korea with Company C, 122nd Signal 
Battalion from April 1968 to August 1969.  His principal duty 
during this assignment was lineman and senior wireman.  It 
was also reported that the veteran served in Vietnam from 
December 1969 to August 1970 with the 578th Signal Company.  
This company was attached to Company D, 459th Signal 
Battalion from January to March 1970 and to Signal Support 
Detachment, CRB USARPAG-Vietnam, from March 1970 to 
August 1970.  The veterans primary duty while stationed in 
Vietnam was lineman.  The veterans decorations included the 
Armed Forces Expeditionary Medal (Korea), the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  His service records 
indicate that the veteran was noted to have been absent 
without leave for three days in mid-December 1969.  This 
reported absence was approximately one week before his 
arrival in Vietnam.  The veteran received one Article 15 
while stationed in Vietnam for the military infraction of 
having a woman in his barracks.  A Defense Department (DD) 
Form 214 that was effective in January 1980 noted that the 
veteran had been trained in aircraft maintenance by the U. S. 
Navy.

In October 1985, the veteran filed a claim for service 
connection for psychiatric problems associated with his 
service in Vietnam.  By letter of October 1985, the RO 
requested that the veteran provide detailed information about 
the events and circumstances that he believed had caused his 
current psychiatric disorder.  

Private medical records dated in October 1985 were received 
by the RO one month later.  These records noted that the 
veteran had been experiencing problems on his job.  He had a 
history of being an alert and cooperative co-worker, but 
lately had become uncooperative, belligerent, angry, and 
verbally abusive.  During his medical interview, the veteran 
made repeated references to Vietnam where he claimed he had 
been a combat soldier and that it would be easy for him to 
kill someone if he did not get help.  It was noted that the 
veteran had flashbacks that consisted of brief, incoherent 
episodes where he would repeat kill him, kill him, kill the 
whole village.  The diagnoses included anti-social 
personality disorder.

The veteran filed a written statement in September 1986.  He 
claimed that he had been on combat patrols in the Von Chu 
mountains that overlooked the Quittohn Province in 
January 1969.  The veteran asserted that he had been exposed 
to sniper fire while working on telephone poles with the 21st 
Signal Battalion in the Phutai Valley.  He alleged that 
his unit had received minor casualties while conducting this 
work.  The veteran also claimed that he had seen casualties 
when returning machine gun fire while on guard duty.

A VA psychiatric evaluation by a board of two psychiatrist 
was given to the veteran in August 1987.  He claimed that his 
psychiatric problems had started in the early 1970s.  His 
symptoms included social isolation, fights over minor 
disagreements, and recurrent nightmares about Vietnam.  The 
veteran reported that he had been able to maintain the same 
employment since 1981, but was forced to seek psychiatric 
help in 1985 after his wife found him at home with a gun 
intending to return to his place of work to settle an 
argument with his supervisor.  While serving in Vietnam, the 
veteran claimed that he had been placed on guard duty.  On 
one occasion in early 1970, he asserted that he had been 
blown out of a guard tower after it had been attacked by 
mortar or rocket fire.  The veteran reported that his duties 
in Vietnam included going into combat areas to setup 
communications equipment.  He claimed that on several 
occasions his unit would be attacked at night by the enemy.  
The veteran asserted that his worst experience in Vietnam was 
seeing dead enemy soldiers around his units position after a 
fire fight.  He also reported a stressful incident when he 
had been suddenly surrounded by a crowd of Vietnamese and 
feared that he would be attacked with a hand grenade.  The 
diagnosis was PTSD.  The examiners opined that the veteran 
reports recognizable stressors experienced in specific 
combat situations in Vietnam.  His recurrent dreams are 
related to his specific Vietnam experiences.

In a written statement of October 1987, the veteran claimed 
that he had been assigned to Company B, 21st Signal 
Battalion, while serving in Vietnam.  He asserted that his 
unit had come under attack in late January or early February 
1970 while stationed in the Tuy Phu Valley approximately 
30 miles west of Quin Ohn.  The veteran also claimed that 
while on temporary duty assignments to Preling Mountain 
in May 1970 and Bam Me Thuet in June 1970 his unit had 
come under fire while running communications.

A letter from the SSA dated in April 1988 was received by the 
RO in June 1988.  This letter informed the veteran that he 
had been awarded disability benefits from the SSA.

Two VA hospital discharge summaries were associated with the 
veterans claims file in June 1988.  The first discharge 
summary reported a hospitalization from October to November 
1987.  The veteran reported symptoms of insomnia, nightmares 
and flashbacks of his experiences in Vietnam, poor appetite, 
and decreased libido.  He noted a history of multiple fights 
and 15 different jail sentences.  The veteran alleged that 
people of Vietnamese descent worked at his place of 
employment and he was extremely distrustful of them.  He 
claimed that when he saw them or heard their voices he would 
have flashbacks.  The veteran reported that while stationed 
in Vietnam he was a field wireman whose duty was to establish 
secure wire communications with field combat units.  He 
claimed that on one occasion when he had been on temporary 
duty with the 4th Infantry Division, he had been cut off from 
the unit while running communication wire down a hill.  The 
veteran alleged that this separation lasted for three days.  
While separated from the unit, the veteran claimed that he 
had seen a U.S. soldier who had been captured and left 
mutilated by the enemy.  The soldier was still alive, but was 
shot by a member of the veterans patrol in order to end his 
suffering.  He reported that it was commonplace for him to 
see Vietnamese dead in the villages.  The veteran also 
claimed that he had been in danger of enemy attack while 
stationed along the Korean demilitarized zone (DMZ) in 1968 
and 1969.  He reported experiencing considerable stress and 
exposure to danger while stationed on aircraft carriers 
during his second period of active service with the U. S. 
Navy.  The diagnosis was PTSD with depression and psychotic 
features.  It was opined that the veteran was unemployable 
for the indefinite future secondary to PTSD.  The veteran was 
again hospitalized from late November to December 1987.  His 
symptoms included nightmares, intrusive thoughts of Vietnam, 
depression, irritability, increased tension, and social 
isolation.  The diagnosis was PTSD and it was determined that 
he was unemployable.

A response was received from the U. S. Armys Environmental 
Support Group (ESG) in July 1988.  The ESG confirmed that the 
veteran had served with the 578th Signal Company while in 
Vietnam.  It was determined that the veteran had been 
temporarily assigned to Company D, 459th Signal Battalion 
from early January 1970 to mid-February 1970.  The 459th 
Signal Battalions unit history reported that members of the 
unit had been attacked by mortars in Nha Trang in January and 
February 1970 and by rockets at Ban Me Thuot Bungalow in late 
January 1970. 

By rating decision of October 1988, the RO denied the 
veterans claim for service connection for PTSD.  It was 
determined that there was no showing of an appropriate 
stressor.  The veteran appealed this decision.  In his 
substantive appeal received in December 1988, he claimed that 
he had been assigned to either Company D or Headquarters 
Company in the Tuy Phieu Valley when he had been blown 
out of a guard tower.  He also asserted that he had been 
separated from his unit on a temporary duty assignment to 
Preling Mountain.  The veteran claimed that he had been 
lost for eight days with another soldier when they walked 
upon five other people with weapons.  He and his fellow 
servicemember opened fire on them and killed one man and two 
children.  

A VA psychologists evaluation of May 1989 reported that the 
veterans employer was considering him for total and 
permanent disability due to his repeated hospitalizations for 
PTSD.  It was noted that the veteran had been placed on 
multiple medications for his psychiatric disability.  The 
diagnosis was chronic and severe PTSD.  A letter of May 1989 
from the employers medical manager recommended that the 
veteran be given a total and permanent disability pension due 
to his psychiatric disability.  It was determined by this 
physician that the veterans psychiatric disorder had 
rendered him unemployable for the foreseeable future.  

At his hearing on appeal in September 1989, the veteran 
testified that he had not had any psychiatric problems prior 
to entering the military.  He claimed that he had first 
noticed his psychiatric problems while serving in Vietnam.  
The veteran noted that he had been a lineman in Vietnam with 
the 578th Signal Battalion and the 21st Signal Battalion.  The 
veteran reported two stressors.  The first was while working 
at the Vietnamese village of Di Loc.  The veteran claimed 
that this was a medium size village or town at which American 
soldiers were stationed.  He and 10 to 15 other soldiers from 
his unit had been sent to this village to run communication 
wire from the village to a radar station located five miles 
away.  The morning after completing this work, the veteran 
asserted that he had awoken to find that the other members of 
his unit had left without him.  He found a soldier from the 
4th Infantry Division who was willing to go to the radar 
station with him in order to see if his unit was located 
there.  On their return from the radar station, the veteran 
alleged that he and the fellow servicemember ran into a group 
of Vietnamese adults and children that were armed.  They 
fired on each other and it was claimed that the soldier 
accompanying the veteran was injured.  The veteran alleged 
that he was able to rejoin his unit at Cam Ranh Bay after 
being separated for eight days.  He claimed that he was not 
charged absent without leave for this separation and did not 
report the firefight outside of Di Loc to his superiors.  
The veteran testified that he could not remember the name of 
the soldier who had been injured.  

The veteran testified about a second stressful incident in 
Vietnam.  He claimed that he had been assigned temporary duty 
with an American unit in the Ta Fu Valley from January 
and February 1970.  The veteran alleged that there was a 
group of soldiers in this unit that were heavily into drug 
use.  Because he did not associate with them, they accused 
him of working undercover for the military police and 
threatened his life.  He claimed that on one occasion he had 
been placed on guard duty when he received rifle fire from 
within the compound.  The veteran alleged that this rifle 
fire was soon followed by an explosion which then knocked him 
down the stairs of the guard position.  He testified that he 
had told his commanding officer that he thought this group of 
soldiers was trying to kill him and was soon transferred back 
to his unit at Cam Ranh Bay.  

VA outpatient records dated from January 1987 to October 1989 
were incorporated into the claims file in March 1990.  These 
records noted the continued treatment of the veterans 
psychiatric complaints.  A VA discharge summary received in 
March 1990 reported the veterans hospitalization from August 
to September 1988.  The veterans symptoms included 
progressive irritability, poor temper control, social 
withdrawal, insomnia, depression, and anxiety.  The diagnosis 
was PTSD.  It was opined that the veteran was employable.  
Another discharge summary received in March 1990 noted the 
veterans hospitalization from April to May 1989.  His 
complaints were increased irritability and recent fist fights 
with strangers.  The diagnosis was PTSD and it was opined 
that the veteran was unemployable for the indefinite future.  

In a decision issued in August 1990, the Board denied the 
veterans claim for service connection for PTSD.  The Board 
determined that the veterans diagnoses for PTSD were not 
reliable.  It was found that the evidence did not indicate 
that he had been exposed to psychologically traumatic events 
of such magnitude as to evoke significant symptoms of 
distress in most people.  

The veteran filed in June 1992 to reopen his claim for 
service connection for PTSD.  Attached to this claim was a VA 
discharge summary reporting the veterans hospitalization in 
September 1991.  The veterans complaints included increased 
nightmares, anger, Vietnam flashbacks, low motivation, and 
increased friction at home.  The diagnosis was PTSD and it 
was opined that the veteran was presently unemployable.  By 
rating decision of June 1992, the RO determined that the 
veteran had not submitted the requisite new and material 
evidence needed to reopen his claim for service connection 
for PTSD.  

A letter was received from the veteran in February 1993.  In 
this letter, the veteran claimed that he had worked as a pole 
climber while stationed in Korea along the DMZ.  He asserted 
that at times these poles would, due to their age, split and 
fall over after he had climbed to the top.  The veteran also 
alleged that he worried about triggering unexploded mines 
while working along the DMZ.  He claimed that soon after 
arriving in Vietnam he was stationed at Phu Tai Valley.  
It was alleged by the veteran that one night after his 
arrival a group of soldiers surrounded his bed and threatened 
to beat me so bad my own mother wouldnt know me.  He 
claimed that these soldiers thought that he was an undercover 
policeman.  After this incident, the veteran wrote that he 
had been transferred to Cam Ranh Bay.  While stationed there, 
he reported that his duties consisted of climbing 45 foot 
telephone poles and 90 foot radar site poles.  The veteran 
asserted that while working on these poles he would receive 
sniper fire or hear firecrackers go off.  When he was under 
attack, the veteran alleged that he was required to slide 
down the pole which could cause a severe injury.  He also 
reported that he had been separated from his unit for eight 
days while on a temporary duty assignment at Dalat.  The 
veteran claimed that while searching for his unit he had been 
involved in a firefight with a group of Vietnamese that 
included children.  He acknowledged that he did not know if 
anyone had been hurt in this incident, but claimed that the 
hurting part was that there were children involved and 
that this incident stayed constantly on his mind.  In his 
substantive appeal (VA Form 9) of September 1993, the veteran 
claimed that he had undergone enemy mortar attacks while 
stationed at Cam Ranh Bay.  

The veteran was provided a hearing on appeal in March 1994.  
He testified that he had served in the military in Korea and 
Vietnam as a telephone pole climber and radar installer.  The 
veteran claimed that his job consisted of going out into the 
field to climb poles up to 90 feet tall in order to install 
cable and wire communications.  He alleged that while 
climbing poles in Vietnam he was forced to stay alert for 
enemy attack.  The veteran claimed that a six man unit would 
go out on a mission to install or repair wire.  On numerous 
occasions, they would received rifle fire while being 
transported in trucks or while working on top of a pole.  No 
security troops were provided during these missions and the 
veteran would be forced to climb the pole without a weapon or 
protection.  When sniper fire was received, the veteran 
asserted that he would immediately slide down the pole.  He 
claimed that his unit kept their weapons in nearby trucks.  
After retrieving their weapons, he and his unit would then 
search the surrounding area for the sniper.  If no sniper was 
found, the veteran would be required to climb back up the 
pole.  It was alleged that he had seen a fellow soldier 
injured due to sniper fire while on a mission.  The veteran 
testified that while serving in Vietnam he was used as a 
lineman, guard, and infantryman.  He claimed that his base 
camps had received mortar attack with infiltrators gaining 
access to the compound.  The veteran alleged that he had 
engaged in firefights on three occasions while stationed as a 
guard.  On one occasion soon after arriving in Vietnam, the 
veteran claimed that a mortar round had thrown him out of a 
guard tower and down a set of stairs.  He also noted that he 
had known about a barracks that had been hit by mortar fire 
at Cam Ranh Bay that had resulted in the injury of other 
soldiers.  The veteran acknowledged that he had never 
sustained a combat related injury while in Vietnam.  He also 
retold the story of his firefight near the village of Di 
Loc, but now claimed that the soldier who had accompanied 
him was not injured.  The veteran remembered the names of two 
fellow servicemembers that had been in his unit in Vietnam.  
He claimed that he had recently been in contact with one of 
these individuals, but this person had refused to submit a 
buddy statement in the veterans behalf.  

VA treatment records dated from September 1991 to January 
1994 were associated with the claims file in April 1994.  
These records noted the continued treatment of the veterans 
psychiatric complaints.  Also received in April 1994 was a VA 
discharge summary for a period of hospitalization from June 
to September 1987.  The veteran complained of sleeping 
problems and re-experiencing his Vietnam trauma.  He claimed 
that his most traumatic experience was when a fellow soldier 
had gotten tangled in telephone wire during an enemy attack.  
The veteran reported that he had to hang from these wires in 
order to cut this soldier free while under attack.  The 
diagnosis was PTSD and it was opined that the veteran was 
able to work.  There were also multiple discharge summaries 
covering periods of hospitalization during 1990, 1992, and 
1993.  All of these summaries included diagnoses for PTSD and 
findings that the veteran was unemployable.  

In early July 1994, the veterans representative submitted 
additional VA medical records.  These records included 
outpatient records dated from December 1992 to December 1993 
that reported the treatment of the veterans psychiatric 
complaints.  A VA discharge summary reported the veterans 
hospitalization from December 1993 to January 1994.  His 
complaints included nightmares and mood swings.  The 
diagnosis was PTSD and his stressor was reported to be combat 
in Vietnam.  A report of the veterans psychological testing 
conducted in December 1993 and January 1994 was completed in 
March 1994.  This report stated:  

The results of the MMPI-2 are not judged 
to be valid, due to inconsistency between 
the first and second halves of the test, 
and due to an overreporting bias.  This 
means that many items were endorsed that 
were seldom endorsed by the normative 
sample or by general psychiatric 
inpatients.  On the other hand, this 
pattern is common among inpatients 
diagnosed with combat-related PTSD.  

It was further noted that he veteran found it difficult to 
talk about his Vietnam experience, especiallythings that 
occurred during a particular eight-day period of his tour.  
The examiners reported that the veteran did endorse items in 
a written fashion that would be consistent with a diagnosis 
of PTSD.

By decision of July 1994, the ROs hearing officer determined 
that the veterans testimony of March 1994 had provided the 
requisite new and material evidence needed to reopen his 
claim for service connection for PTSD.  His claim was then 
submitted to the ROs rating board for adjudication of this 
issue.  

In January 1995, the RO received a letter written by the 
veteran to his Senator.  The veteran argued that his job in 
Vietnam was more dangerous than being in the infantry because 
he was exposed on the top of 90 foot poles without a weapon 
or protection.  He noted that a former sergeant of his could 
vouch for his claims.  Attached to this letter were VA 
medical records dated from October 1987 to March 1990.  Many 
of these records were duplicates of previously considered 
material.  However, a psychological evaluation of May 1990 
was included.  The evaluation noted the following:

[The] veteran served in Republic of 
Vietnam from 1969 to 1970 as Spc4 field 
wireman establishing secure landline 
communications between bases and field 
units.  For most part he worked in 
hostile areas alone or with small units 
without infantry protection.  Vet was 
blown from tower by mortar blast and 
suffered other experiences which would 
cause difficulty for almost any oneIn 
addition he was in USN from 1977-1980 and 
served on deck of two aircraft carriers 
with rank of Petty Officer 2/c (E-5).  
Reports only usual plane crashes on deck, 
fuel fires on deck, etc.  Reports seeing 
one F4 pilot die on deck and one EM tow 
tractor driver be decapitated by wing of 
plane landing on deck.  

The diagnosis was PTSD and it was opined that he was 
unemployable.

By rating decision of February 1995, the RO denied the 
veterans claim for service connection for PTSD.  It was 
determined that the veterans statements about his service in 
Vietnam did not establish a stressful event.  The veteran 
continued his appeal.

VA medical records dated from October 1989 to May 1990 were 
incorporated into the claims file in February 1995.  These 
records were duplicates of previously submitted evidence that 
discussed the treatment of the veterans psychiatric and 
physical complaints.  A letter was received from the veteran 
in September 1995.  The veteran recounted his Vietnam 
experiences connected with climbing telephone poles, 
experiencing mortar attacks at Cam Ranh Bay, and being 
separated from this unit for eight days at Dalat.  

The Board issued a remand in this case in June 1996.  It was 
requested that the RO further develop the veterans SSA, 
medical, and service records.  The RO was also instructed to 
request a detailed statement from the veteran about his 
stressors and evidence that his fellow servicemembers were 
injured.  

A written statement and a VA PTSD Questionnaire were received 
from the veteran in July 1996.  In this statement, the 
veteran described stressors he had experienced during his 
military service that were already of record.  He also 
claimed that while serving in Vietnam he had been forced to 
walk through rice patties that contained mines and open panel 
covers that contained snakes.  The veteran asserted that he 
had been stationed at Cam Ranh Bay from April through August 
1970 and had undergone mortar attacks each month.  He alleged 
that he had become separated from his unit at Dalat in 
March 1970.  The veteran claimed that while serving in 
Vietnam he had been assigned to Company D, 459th(578th Signal 
Company), 1st Signal Brigade starting in early January 1970 
and then with Headquarters and Headquarters Company, Signal 
Battalion, USARPAC, Vietnam, from late January 1970.  He 
reported that he and another service member had received non-
battle injuries sometime in June 1970.  The veteran claimed 
that he and this soldier were reeling out wire from a truck 
when they heard gunfire.  The truck driver pulled away and 
entangled the other soldier in the wire.  It was alleged by 
the veteran that he hung on to the wire and was able to cut 
the other soldier loose before they were impaled on an 
obstacle.  The veteran asserted that after the wire was cut 
both he and the fellow servicemember fell 15 to 20 feet to 
the ground.  He reported that he had not heard from this 
other soldier since he left Vietnam.  The veteran claimed 
that he had been in touch with another fellow servicemember, 
but this individual refused to provide a buddy statement 
because he wanted to forget the past.  It was alleged by the 
veteran that this soldier had been injured falling off a pole 
after opening a splicer box that was full of snakes.  

VA medical records dated from January 1994 to November 1995 
were associated with the claims file in July 1996.  These 
records noted treatment of the veterans physical complaints.  
A discharge summary for a period of hospitalization in 
November 1995 reported that the veterans symptoms included 
nightmares and mood swings.  The diagnosis was PTSD and the 
stressors were listed as Vietnam service from 1969 with 
several firefights and threats of incoming ordnance.  It was 
opined that the veterans employability was adversely 
affected by his PTSD.

In August 1996, the RO associated with the veterans claims 
file a VA psychological evaluation dated in November 1995.  
It was reported that psychological testing had indicated that 
the veteran had severe exposure to threats while in combat 
and that his responses were consistent with a diagnosis of 
PTSD.  The examiner opined that one psychological test could 
not be validly interpreted because of the veterans 
overreporting style.  However, the examiner further commented 
that this pattern was frequently encountered among Vietnam 
veterans and suggested a cry for help.  The conclusion 
was that the veterans psychological testing and clinical 
history were consistent with a diagnosis of PTSD.  

The veteran was afforded a VA psychiatric examination in 
August 1996.  The examiner failed to report any specific 
stressors from the veterans military service.  The diagnoses 
included PTSD.  

Another set of VA medical records dated from October 1987 to 
July 1996 were incorporated into the veterans claims file in 
September 1996.  These records noted treatment of the 
veterans physical and psychiatric complaints.  A 
psychological evaluation of October 1987 listed the veterans 
stressors as being blown out of a guard tower due to mortar 
fire, being separated from his unit for three days while 
running communication wire for the 4th Infantry Division, 
seeing a mutilated U. S. soldier, seeing civilian dead in 
Vietnamese villages, and serving on the Korean DMZ and aboard 
U. S. Navy aircraft carriers.  The diagnosis was chronic, 
severe PTSD and it was opined that this disorder was 
primarily due to the combat trauma suffered by the veteran in 
Vietnam and reinforced by his service in Korea and in the U. 
S. Navy.  Discharge summaries reported that the veteran had 
been hospitalized in November 1991 and again in October and 
November 1994.  The diagnoses included PTSD.  The summary 
prepared in November 1994 reported that the veterans 
stressors were due to the Vietnam combat zone.  

In October 1996, the RO incorporated into the claims file a 
VA discharge summary of September 1996.  It was reported that 
the veteran had been hospitalized for his psychiatric 
complaints and substance abuse.  The diagnoses included PTSD.  
His stressors were reported to include his Vietnam service.  

The RO received the veterans SSA records in December 1996.  
These records consisted of previously considered VA medical 
records.  Associated with his claims file in December 1996 
were VA medical records dated from November 1994 to November 
1996.  These records noted the treatment of the veterans 
physical and psychiatric complaints.  

The U. S. Armed Services Center for Research of Unit Records 
(Center) (formerly known as ESG) responded in June 1997 to 
the ROs request for information about the veterans military 
service.  It was reported that the 578th Signal Companys 
base camp was located on Hawk Hill at Cam Ranh Bay, Vietnam.  
This units mission was installing, operating, and 
maintaining tropospheric scatter systems, microwave radio 
systems, and heavy cable outside of plant facilities.  The 
Center was able to determine that the fellow servicemember 
identified by the veteran as being injured with him was 
actually a member of his unit.  However, the Center was 
unable to verify that either this soldier or the veteran had 
been injured in Vietnam.  Enclosed with this letter were 
copies of the veterans service personnel records that noted 
he had serviced a temporary duty assignment with Company D, 
459th Signal Battalion for approximately one month between 
January and February 1970.  Afterwards, he was transferred to 
II Corps Tactical Zone (CTZ) Signal Battalion (Provisional).  
The veteran was also noted to have been on temporary duty 
with the 41st Signal Battalion starting in mid-February 1970.  
His parent unit was listed as the 578th Signal Company (CC).   

The Center also provided unit histories for the 21st Signal 
Group dated in May, August, and November 1970.  It was 
reported that the 578th Signal Company was attached to the 
21st Signal Group in Vietnam.  The 21st Signal Groups order 
of battle listed the 578th Signal Companys duty as cable 
construction and was stationed at Cam Ranh Bay.  It was 
reported that the 21st Signal Groups area of operation was 
the II Corps Tactical Zone which included the towns of Ban Me 
Thout, Dalat, Nha Trang, Phu Tai, and Qui Nhon.  In May 1970, 
it was reported that cable had been installed at Ban Me Thout 
during March 1970.  In August 1970, it was reported that 
aerial cable had been installed at An Khe in support of the 
4th Infantry Division during June 1970.  There were 27 
reports of enemy activity between May and August 1970.  These 
attacks resulted in one death and seven wounded soldiers.  It 
was reported that five soldiers serving with the 41st Signal 
Battalion had been wounded during this period.   

Military records reported 21 enemy attacks against Cam Ranh 
Bay between January and August 1970.  These attacks consisted 
of standoff rounds impacting the base, except for three 
attacks that included sappers.  It was reported that seven U. 
S. personnel had been injured in these attacks and that the 
enemy suffered two soldiers killed and one wounded.

In July 1997, the RO issued a Supplemental Statement of the 
Case (SSOC) to the veteran.  He was informed that his claim 
for service connection for PTSD had again been denied.  It 
was determined that the veteran had not been in a combat 
specialty or awarded a medal for valor.  The RO found that 
the evidence of record had not verified the veterans claimed 
stressors.  

Associated with the veterans claims file in August 1997 was 
a written statement.  In this statement, the veteran again 
noted his claimed stressors from Vietnam.  However, he now 
claimed that upon returning to his unit after being separated 
from them for seven days at Dalat, he was not the same.  
The veteran asserted that upon his return he was fighting 
out of control, busted, and basically barracks bound.  
He claimed that this could be verified by his military 
records.  Finally, the veteran alleged that his denial of 
service connection for PTSD was racially motivated.  Attached 
to this statement was a VA discharge summary for a period of 
hospitalization from June to July 1997.  The veteran was 
treated for his psychiatric complaints.  The diagnoses 
include PTSD and his stressor was opined to be combat service 
in Vietnam.  Also submitted with the statement were duplicate 
copies of the veterans military records.

The veteran submitted photographs to the Board in October 
1997.  These photographs showed the veteran standing in Korea 
wearing a parka and winter garments.  A second photograph 
showed the veteran in Vietnam working from atop a telephone 
pole.  In March 1998, the veteran submitted VA medical 
records dated in February 1998.  These records noted 
treatment of the veteran's psychiatric and physical 
complaints.  In April 1998, the veteran submitted a VA 
discharge summary for a period of hospitalization from 
February to March 1998.  He was treated for his psychiatric 
complaints.  The diagnoses included PTSD and he was noted to 
have received a severe stressor due to his Vietnam combat 
service.  In October 1998, the veteran submitted VA medical 
records dated from July to August 1998.  These records noted 
the treatment of the veterans psychiatric and physical 
complaints.  A VA discharge summary from July 1998 noted a 
diagnosis of PTSD that was due to a severe stressor listed as 
the veterans Vietnam combat service. 

The veterans representative presented written arguments to 
the Board in October 1998.  It was contended that the veteran 
had provided credible supporting evidence that his claimed 
in-service stressors actually occurred.  The representative 
cited to U. S. Court of Veterans Appeals (Court) decisions 
that ruled the VA could not deny a stressful event merely on 
the basis that the veteran lacked a combat specialty or was 
not awarded a medal of valor.  It was argued that the Court 
held that a veteran could establish a stressor with 
contemporaneous circumstantial evidence that he or she was in 
a combat environment.


III.  Applicable Criteria.

The Board finds that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  A 
psychosis will be recognized as service connected, although 
not otherwise established as incurred in service, if 
manifested to a degree of 10 percent or more within one year 
of separation from active service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1998).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof) and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  In the field of mental 
disorders, personality disorders will be accepted as having 
pre-service origin.  Personality disorder and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

In the case of any veteran who engaged in combat with the 
enemy while in active service with a military organization of 
the U.S. during a period of war, the VA shall accept 
satisfactory lay or other evidence as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service.  This evidence will be 
accepted if it is consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  
Every reasonable doubt shall be resolved in favor of the 
veteran.  Service connection of such an injury or disease may 
be rebutted by clear and convincing evidence to contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

The Court held in Cohen v. Brown, 10 Vet. App. 128 (1997), 
that if a veteran has received a diagnosis of PTSD from a 
competent medical professional, the VA must assume that this 
diagnosis was made in accordance with the applicable 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  [See 
also Diagnostic and Statistical Manual of Medical Disorders 
(4th ed. 1994)].  If the veteran has received such a 
diagnosis, the VA can only reject it based on a finding that 
the preponderance of the evidence is against: 1) a PTSD 
diagnosis, 2) the occurrence of the in-service stressor(s), 
or 3) the connection of the present condition to the in-
service stressor.  The Court also ruled that the provisions 
of 38 C.F.R. § 3.303(f) must be considered in conjunction 
with the presumptions granted a veteran under 38 U.S.C.A. 
§ 1154(b), if appropriate.


III.  Analysis.

As noted in the introduction, there is some confusion on what 
veterans group is acting as the accredited representative.  
The Vietnam Veterans of American was one of the groups listed 
by the veteran in his VA Form 21-22 dated in October 1997.  
This organization provided detailed and persuasive arguments 
in a brief submitted to the Board in October 1998.  Because 
it is determined for the reasons discussed below that a 
favorable decision can be reached on the issue on appeal, 
there is no need to clarify the veterans representative 
prior to a decision on the merits.  This decision is a full 
grant of the benefit sought by the veteran in his current 
appeal.  Therefore, adjudication on this issue will not 
adversely affect or be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

It is also noted that the veteran has submitted additional 
evidence directly to the Board since the ROs last SSOC 
regarding the issue on appeal.  This evidence was not 
accompanied by a waiver of RO consideration.  However, the 
undersigned finds that this evidence does not require the 
ROs consideration as a decision favorable to the veteran can 
be reached at this time.  Thus, under the provisions of 
38 C.F.R. § 20.1304(c) (1998), the Board is not required to 
remand this case for RO consideration.

The objective evidence of record reveals that the veteran has 
received repeated and consistent diagnoses for PTSD since the 
mid-1980s.  A board of two VA psychiatrists diagnosed PTSD 
in August 1987 and listed the veterans stressors as being 
blown out of a guard tower by a mortar round, night attacks 
on the veterans unit while in the field repairing 
communications equipment, seeing dead enemy soldiers around 
his position, and being fearful when alone in a crowd of 
Vietnamese civilians.  A discharge summary of September 1987 
diagnosed PTSD and listed the veterans stressor as he and a 
fellow servicemember being caught in communication wire 
during an enemy attack.  A VA psychological evaluation of 
October 1987 and a VA discharge summary of November 1987 both 
diagnosed PTSD and listed the veterans stressors as being 
cut off from his unit for a number of days and seeing a 
mutilated U. S. soldier, seeing dead Vietnamese civilians, 
being blown out of a guard tower by a mortar round, and 
working along the Korean DMZ and aboard U.S. Navy aircraft 
carriers.  A psychological evaluation of May 1990 diagnosed 
PTSD and listed the veterans stressors as being blown out of 
a guard tower and witnessing a pilot and tow tractor driver 
dying while in the U. S. Navy.  Finally, a VA discharge 
summary of November 1995 diagnosed PTSD and listed the 
veterans stressors as several firefights and threats from 
incoming ordinance.

The veteran has provided confusing and contradictory 
statements about his stressors.  This is especially true of 
his claimed separation from his unit while working at Dalat.  
On one occasion, the veteran claimed that the soldier 
accompanying him was wounded, but on another occasion, he 
claimed that this soldier did not receive an injury.  In one 
statement, the veteran claimed that he saw a mutilated U. S. 
soldier during this incident, but in other statements, he 
claimed that the stressor was engaging in a firefight with 
armed Vietnamese.  The veteran has also provided confusing 
geographic names based on his phonetic spelling of Vietnamese 
locations.  However, the undersigned finds that these 
inconsistencies should not be a basis on which to determine 
the veterans overall credibility.  In psychological testing 
reports of March 1994 and November 1995, the examiners 
reported that the veteran had provided inconsistent results 
and over reported on some tests.  They determined that this 
did not refute a diagnosis of PTSD, but instead was found in 
many cases when testing Vietnam veterans.

The Court held in West v. Brown, 7 Vet. App. 70 (1994), that 
when a veteran did not directly engage in combat with the 
enemy, his lay testimony, by itself, would not be enough to 
establish the occurrence of an alleged stressor.  However, in 
Souzzi v. Brown, 10 Vet. App. 307 (1997), the Court 
determined that military records that discussed an incident, 
but did not directly identify the veteran, could be used to 
support a veterans claimed stressor.  Such evidence is to be 
viewed in the light most favorable to the veteran.

One incident that many of the examiners have determined as a 
stressor was the veterans claim that he was knocked out of a 
guard tower by some type of explosion or mortar round.  In 
his VA examination of August 1987, the veteran claimed that 
this incident had happened early in 1970.  The veteran 
asserted in a statement of October 1987 that he had been 
stationed outside of Quin Ohn during the claimed attack.  
He testified in September 1989 that this incident had 
happened sometime during January or February 1970.  The 
military records indicate that the veteran had been 
temporarily assigned to Company D, 459th Signal Battalion, 
from early January 1970 to mid-February 1970.  The Center 
reported in July 1988, that this unit had reported mortar and 
rocket attacks during this time period.  

The evidence establishes that the veteran was assigned to a 
unit in January and February 1970 that under went a mortar 
attack.  It is reasonable to infer that a soldier in a 
support military specialty would be assigned guard duty at a 
base camp.  The veteran has provided, for the most part, a 
consistent set of facts about this occurrence.  Viewing this 
evidence in the light most favorable to the veteran, it is 
conceded that he in fact was thrown out of a guard tower due 
to a mortar explosion while stationed on guard duty sometime 
during January or February 1970.

Also associated the veterans diagnosed PTSD were seeing dead 
enemy soldiers, a sniper attack that led to the injury of the 
veteran and a fellow soldier, and threats from incoming 
rounds.  The veteran claimed that he had experienced mortar 
attacks and had to serve guard duty while stationed at Cam 
Ranh Bay.  The Centers response of June 1997 indicated that 
the veterans unit had been stationed at Cam Ranh Bay.  The 
records also indicate that this base had been attacked by 
standoff weapons and sappers during the veterans service in 
Vietnam.  These attacks had resulted in U. S. and enemy 
casualties.  It is reasonable to infer that the veteran was 
present during some of these attacks and witnessed enemy 
casualties.  The military records also indicated that one of 
the units the veteran was assigned to on a temporary basis, 
the 41st Signal Battalion, had reported enemy attacks while 
in the field.  Therefore, it is also reasonable that the 
veteran was subjected to enemy sniper fire while repairing 
communication cable in the field.  This evidence would tend 
to corroborate the veterans claim that his and a fellow 
servicemembers lives had been threatened when they were 
entangled in wire during an enemy attack.

Based on the veterans claims and the contemporaneous 
military evidence, the undersigned finds that the veteran was 
exposed to combat situations while serving in Vietnam.  His 
primary duty was as a lineman maintaining communications 
cables in the field.  Therefore, it is consistent with the 
circumstances of his military service that he experienced 
mortar and sapper attacks while on guard duty, sniper attacks 
while working on communication cables, and witnessed dead 
enemy soldiers.  There is no clear and convincing evidence of 
record that would refute these claims of the veteran.

Based on the above conclusion, it is established that the 
veteran was thrown out of a guard tower by a mortar explosion 
sometime in January or February 1970, that he was threatened 
with incoming ordinance and witnessed enemy dead while 
stationed at Cam Ranh Bay, and that his and a fellow 
servicemembers lives were threatened during a sniper attack.  
These incidents have been determined by competent medical 
professionals to be adequate stressors that have led to the 
veterans current PTSD.  Therefore, it is the undersigneds 
determination that the evidence has established service 
connection for PTSD.


ORDER

Service connection for PTSD is granted


REMAND

As noted in the introduction, the veteran has submitted 
multiple VA Form 21-22s (Appointment of Veterans Service 
Organization as Claimants Representative) listing different 
accredited representatives. In a letter of March 1997, 
William D. Mallard, Jr., reported that he had been appointed 
by the veteran to act as his representative before the VA.  
Mr. Mallard is an attorney.  By letter of March 1997, Mr. 
Mallard informed the RO that he had recently been appointed 
as an Administrative Law Judge and was forced to withdraw his 
representation of the veteran.  By letter of October 1997, 
the Board asked the veteran to clarify who was his current 
representative.  In late October 1997, the veteran submitted 
a VA Form 21-22 dated that same month in which he appointed 
as his accredited representative the Vietnam Veterans of 
American and the Army and Navy Union of America.  The veteran 
then submitted in December 1997 an undated VA Form 21-22 that 
appointed the Vietnam Era Veterans as his accredited 
representative.

The veteran has filed multiple claims during the appeal 
process that have yet to be adjudicated by the RO.  Before 
any action can be completed on these claims, the RO should 
request that the veteran determine a single accredited 
representative that will represent him before the VA.  Under 
the circumstances, the undersigned finds that the RO should 
complete the following action:

1.  The RO should contact the veteran and 
request that he designate a single 
accredited representative to represent 
him before the VA.  He should be provided 
with a list of all veterans 
organizations that are currently 
accredited by the VA and a VA Form 21-22.  
The veteran should be instructed on the 
necessity to fully complete this form and 
return it to the RO.  Once this form is 
received, it should be incorporated into 
the proper location in the veterans 
claims file.

2.  After the above development has been 
completed, the RO should take all 
appropriate actions regarding any claim 
presented by the veteran while the 
current issue has been on appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

No action is required of the veteran until further notice.  
The Board intimates no opinion as to the ultimate outcome of 
any issue subsequently raised during the appeal process.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
